UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2968



HARRY T. WEBB,

                                              Plaintiff - Appellant,

          versus

CHARLOTTE CITY POLICE DEPARTMENT; FORMER PARK
AND RECREATION DEPARTMENT; T. A. GAUGHAN,
Captain, Charlotte Police Department Officer;
L. D. WILLIAMS, Sergeant, A Charlotte Police
Department Officer; G. A. NEIMEYER, Sergeant,
A Charlotte Police Department Officer; R.
BUNTING, Officer, A Charlotte Police Depart-
ment Officer; K. W. AUSTIN, Officer, A Char-
lotte Police Department Officer; ED SIZER,
Former Director of Charlotte Parks and Recrea-
tion; GEORGE S. PORTER, Former Acting Chief
Park Ranger City of Charlotte; JULIE BURCH,
Assistant City Manager, City of Charlotte;
WILLIAM WILDER, Director of Human Resources,
City of Charlotte,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. H. Brent McKnight, Magis-
trate Judge. (CA-94-378-3-MCK)

Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.

Harry T. Webb, Appellant Pro Se. Grady Michael Barnhill, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the magistrate judge's order dismissing
his civil complaint.* We have reviewed the record and the magis-

trate judge's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the magistrate judge. Webb v. City of
Charlotte Police Dep't, No. CA-94-378-3-MCK (W.D.N.C. Oct. 6,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1988).

                                2